United States Court of Appeals
                      For the First Circuit


No. 11-1614


              IN RE REDONDO CONSTRUCTION CORPORATION,

                              Debtor.
                        ___________________

                 REDONDO CONSTRUCTION CORPORATION,

                        Claimant, Appellee,

                                v.

        PUERTO RICO HIGHWAY AND TRANSPORTATION AUTHORITY,

                      Respondent, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is corrected
as follows:

     On p.19, ll.7-11, replace "But this rule is plainly inapposite
and could not have provided a basis for the bankruptcy court's
award of prejudgment interest: by its terms, Rule 44.3(b) does not
apply when the defendant is either the Commonwealth of Puerto Rico
or one of its agencies." with "But this rule could not have
provided a basis for the bankruptcy court's award of prejudgment
interest because the court made no finding regarding the
Authority's temerity or obstinance. See Dopp v. Pritzker, 38 F.3d
1239, 1252 (1st Cir. 1994)."